UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-2527



JOHN R. CLEMENTS,

                                               Plaintiff - Appellant,

          versus

MARVIN RUNYON, Postmaster      General,     United
States Postal Service,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-94-1557-A)


Submitted:   March 29, 1996                  Decided:   April 16, 1996


Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


John R. Clements, Appellant Pro Se. Richard Parker, Margaret Ann
Smith, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia;
Mary Anne Gibbons, UNITED STATES POSTAL SERVICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

Defendant's motion for summary judgment on his employment discrim-

ination claims. When the non-moving party bears the burden of

proof, summary judgment is appropriate when that party fails to

establish, by sworn evidence, an essential element of the case.
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P.
56(c). We have reviewed the record and find that, despite explicit

warning, Appellant failed to present any sworn evidence in response

to the Defendant's motion for summary judgment. Accordingly, we
affirm the district court's grant of summary judgment for the

Defendant. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2